Citation Nr: 0303077	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C. § 1151 for loss of vision of the left eye due to 
surgical treatment performed at a VA medical facility in June 
1993. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claim of entitlement 
to VA compensation benefits under the provisions of 38 U.S.C. 
§ 1151. The veteran duly appealed to the Board of Veterans' 
Appeals (the Board).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's loss of vision of the left 
eye, was proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the surgical treatment 
in June 1993, or that it was proximately caused by an event 
not reasonably foreseeable.

3.  Good cause has not been shown for the veteran's failure 
to report for a scheduled VA examination of the eyes in 
August 2002 of which he was provided notice.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of vision of the left eye is not 
warranted.  38 U.S.C.A. §§  1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.358, 3.655, 3.800 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 State. 2096 
(2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002)).  The VCAA revises 
VA's obligations including in two significant ways.  First, 
VA has a duty to notify a claimant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist claimants 
in obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

With respect to notice, in an October 2001 rating decision, a 
March 2002 statement of the case, and in an August 2002 
Supplemental Statement of the Case (SSOC) the appellant was 
informed of the evidence necessary to establish his claim and 
of the VA's development activity.  As such, the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim. A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In this case, the RO has also obtained VA medical records, 
including those documenting examination, treatment, and 
hospitalization for treatment of the veteran's left eye by VA 
in June 1993.  In a statement to the RO, dated in September 
2002, the veteran indicated that he was not aware of any 
additional medical evidence in support of his claim.  Of 
special significance, too, is that the veteran failed to 
appear for a scheduled VA examination of the eyes in August 
2002, which the RO had arranged to assist him in development 
of the claim.  In an August 2002 SSOC, the veteran was 
informed that his failure to report for the August 2002 VA 
examination without good cause could result in adverse 
consequences to the claim, including a decision based on the 
evidence of record.  

In this regard, when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655.  In a 
September 2002 statement to the RO, the veteran did not 
provide any reason for his failure to appear for the August 
2002 VA examination,  Instead, the veteran indicated that he 
did not have any additional evidence to furnish in support of 
his claim, and that he did not desire to wait for the sixty 
(60) day due process period to expire prior to the submission 
of his case to the Board for appellate review.  The Board 
must emphasize, as has the Court of Appeals for Veterans 
Claims, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  As such, the veteran's claim will be 
decided on the evidence of record, as the August 2002 SSOC 
advised the veteran.

The veteran claims entitlement to compensation for disability 
claimed as loss of vision of the left eye under 38 U.S.C.A. § 
1151.  He maintains that his current loss of vision of the 
left eye is the result of surgeries performed by VA at the 
Big Springs, Texas VA Medical Center in June 1993.

Relevant law and regulations

38 U.S.C. § 1151

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received in June 2000.  Because the 
claim was filed on or after October 1, 1997, the version of 
38 U.S.C.A. § 1151 which became effective October 1, 1997 is 
the applicable statute in this case, and the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 is not 
applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 because following 
two VA surgeries on the left eye in June 1993, he experienced 
loss of vision of the left eye.

Given the veteran's allegations of negligence and error in 
judgment and the undisputed fact that he was indeed treated 
at the Big Springs, Texas VA Medical Center in June 1993, 
resolution of the claim then turns on whether the appellant 
has shown that he has loss of vision of the left eye 
attributable to the allegations of negligence and error in 
judgment during the June 1993 surgeries of the left eye; or 
to an event not reasonably foreseeable.

Factual Background

Pertinent VA medical reports, dating from 1993 to 2002, 
reflect that in June 1993, the veteran underwent 
extracapsular cataract extraction of the left eye, by 
phacoemulsification, with implantation of a posterior chamber 
intraocular lens.  A review of the hospitalization report 
reflects that the veteran tolerated the procedure well, and 
that he was taken to his room in satisfactory condition.  The 
next day, the veteran underwent removal of a dislocated 
posterior chamber intraocular lens, an anterior vitrectomy, 
peripheral iridotomy and implantation of an anterior chamber 
intraocular lens.  The veteran tolerated the procedure well.  
On Standard Form 522, dated June 23, 1993, the veteran was 
informed of the risks associated with the removal of the 
posterior chamber intraocular lens, anterior vitrectomy, and 
implantation of an anterior chamber intraocular lens.  A 
review of the consent form reflects that complications 
associated with the aforementioned procedure included 
infection, bleeding, failure of procedure, the need for 
further surgery, loss of vision, loss of eye, coma, and 
death.  A discharge note, dated June 24, 1993, reflects that 
discharge instructions were given to the veteran and his 
family.  The veteran was instructed not to engage in any 
lifting, straining, bending, or lying on his left side.  It 
was noted that he was to keep the "shield" intact at all 
times, and to resume activities as tolerated.  The report 
reflects that the veteran verbalized understanding of his 
medications, activities and diet.  He was noted to have 
ambulated to a private motor vehicle with a slow and steady 
heel to toe gait, and that he was accompanied by his family.  

VA treatment reports, dated in November and December 1993, 
reflect that the veteran was doing well and that he denied 
having any new vision problems.  In November 1994, an 
assessment of pseudophakia in both eyes was recorded.  In 
January 1995, the veteran related that his eyes had become 
worse.  The veteran complained of diplopia with his new 
glasses.  A November 1999 VA outpatient report reflects that 
the veteran complained of having decreased vision since he 
was seen at the Big Springs, Texas VA Medical Center.  At 
that time, it was noted by the VA physician that the veteran 
did not understand that his left eye vision problem was 
retinal in etiology and that it could not be improved.  In 
January 2000, an assessment of poor left eye vision, probably 
"retina" was recorded.  When seen in the VA clinic in May 
2000, the veteran indicated that he had undergone cataract 
surgery in the left eye four years previously.  The veteran 
stated that he "saw worse" after the surgery.  It was noted 
that the veteran had pseudophakia in both eyes.  Assessments 
of questionable, resolved, questionable cystoid macular 
edema, questionable mild optic atrophy of both eyes, and age 
related macular degeneration of both eyes were recorded.  An 
August 2000 VA outpatient report reflects that the veteran 
recalled not receiving any acuity out of the left eye after 
cataract/intraocular lens surgery.  An examination of the 
left eye was compromised due to a small pupil and that the 
veteran's inability to fixate or maintain eye position.  An 
assessment of periphery and central acuity loss, 
preoperatively, of the left eye probably due to a vascular 
event was entered. 

An October 2000 VA outpatient report reflects that the 
veteran gave a history of having poor vision in the left eye 
for many years after he underwent cataract surgery.  At that 
time, a slit lamp examination of the eyes revealed ptosis, 
which was greater in the right eye than on the left.  The 
anterior chamber of the left eye revealed an intraocular 
lens.  There was peripheral iridotomy superiorly in the left 
eye.  There was evidence of old corneal scarring from 
surgery.   The left eye had retinal pigment epithelium and a 
questionable hole  The left pupil was noted to have dilated 
well.  An assessment of decreased vision of the left eye per 
retina, which was probably due to old cystoid macular edema 
was recorded.  In March 2001, it was noted that a magnetic 
resonance imaging scan (MRI) revealed no optic nerve lesion 
or lesion of the chiasm or visual pathway of the left eye.  
There were some white matter changes, which were noted to 
have been consistent with aging changes.  An assessment of 
chronic vision loss in the left eye for many years, which the 
examiner concluded was probably due to "retina" because the 
MRI was noted to have been within normal limits was entered.  

Discussion

In this veteran's case, compensation under 38 U.S.C.A. § 
1151, for loss of vision of the left eye due to VA hospital 
care or medical or surgical treatment or examination in June 
1993, is not warranted because the competent medical evidence 
of record does not demonstrate that the veteran's additional 
left eye disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that it was proximately caused by an event not reasonably 
foreseeable.  In this regard, when seen by VA in May 2000, it 
was noted that the veteran's left eye vision loss could have 
been related to cystoid macular edema.  In addition, when 
seen in the VA outpatient clinic in March 2001, the examiner 
concluded that the veteran' chronic vision loss of the left 
eye was probably due to "retina" because a MRI was within 
normal limits.  There is no medical evidence on file which 
conflicts with the evidence of record or which supports the 
veteran's claim. 

Overall, the current evidence includes no competent medical 
opinion relating loss of vision of the left eye to surgery 
performed by VA in June 1993, years previously. Nor is the 
veteran, as a lay person, competent to make a medical 
diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Because the veteran failed to appear for the August 2002 VA 
examination without good cause, evidence that might have 
supported his claim could not be obtained for the record.  
When a preponderance of the evidence is against the claim, as 
is the case here, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.655; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of vision of the left eye is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

